DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim refers to multiple instances of “the system” which is a lack of antecedent basis since the claim contains various system types.  It appears that “the system” is in reference to “the computer-security system” as is recited in the preamble.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications interface configured to receive”, “representation subsystem configured to determine”, and “clustering subsystem configured to determine” in claim 17; “user-interface subsystem configured to present/receive” in claim 18; “security subsystem configured to determine/select”, “user-interface subsystem is configured to receive”, and “computer security system configured to associate” in claim 19; and “clustering subsystem configured to determine” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 3, 5, 6, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, and 13 of copending Application No. 16/367,561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the ‘561 application in that they claims of the ‘561 application contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore is not patentably distinct from the ‘561 application, and is therefore unpatentable for obvious-type double patenting.
16/367,616
16/367,561
1. A method, comprising: receiving, via a communications interface, a plurality of command-line records associated with respective events of a plurality of events, wherein: each of the command-line records is associated with a corresponding monitored computing device of a plurality of monitored computing devices; determining a plurality of event vectors based at least in part on a trained representation mapping and on respective command-line records of the 
5. The method according to claim 1, further comprising clustering the events at least partly by: determining a respective reduced event vector for each of the respective event vectors, wherein each reduced event vector has a third number of elements smaller than the first number of elements; and clustering the reduced event vectors to assign each reduced event vector, and its respective event, to a corresponding cluster of the plurality of clusters.6. The method according to claim 5, further comprising: determining the reduced event vectors at least partly by determining a t-
9. At least one tangible, non-transitory computer-readable medium having stored thereon instructions executable by at least one processor to cause the at least one processor to perform operations comprising: receiving, via a communications interface, a plurality of command-line records associated with respective events of a plurality of events, each of the events associated with a corresponding monitored computing device of a plurality of monitored computing devices, wherein: a first command-line record of the plurality of command-line records is associated with a first monitored computing device of the plurality of monitored 










17. A computer-security system, comprising: a computer-readable memory storing a representation mapping; a communications interface configured to receive a plurality of command-line records associated with respective events of a plurality of events, each of the events associated with a corresponding monitored computing device of a plurality of monitored computing devices, wherein: a first command-line record of the plurality of command-line records is associated with a first monitored computing device of the plurality of monitored computing devices; and a second command-line record of the plurality of command-line records is 




2. The method according to claim 1, further comprising: receiving event data from the 








8. At least one tangible, non-transitory computer-readable medium having stored thereon instructions executable by at least one processor to cause the at least one processor to perform operations comprising: receiving, via a communications interface, a plurality of command-line records associated with respective events of a plurality of events, wherein: each of the command-line records is associated with a corresponding monitored computing device of a plurality of monitored computing devices; determining a plurality of event vectors based at least in part on a trained representation mapping and on respective command-line records of the . 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boros et al, US 2020/0106789.

As per claim 1, it is taught of a method, comprising:
receiving, via a communications interface, a plurality of command-line records associated with respective events (paragraph 0016, lines 1-7) of a plurality of events (paragraph 0015, lines 3-14), wherein:
each of the command-line records is associated with a corresponding monitored computing device of a plurality of monitored computing devices (paragraph 0015, lines 3-14);
determining a plurality of event vectors based at least in part on a trained representation mapping and on respective command-line records of the plurality of command-line records, each event vector having a first number of elements (paragraph 0019, lines 1-12 and paragraph 0052, lines 1-8);
determining, for each of the plurality of event vectors, a respective coordinate vector having a second number of elements smaller than the first number of elements (paragraph 0052, lines 8-12 and paragraph 0054, lines 1-12);
presenting, via an electronic display (paragraph 0051, lines 1-5), respective representations of at least some events of the plurality of events at the respective coordinate vectors (paragraph 0019, lines 1-12 and paragraph 0052, lines 1-8);
receiving, via a user interface (UI)(paragraph 0051, lines 1-5), a selection of a first representation of the respective representations, the first representation associated with a first event (first representation is interpreted as normal data)(paragraph 0019, lines 1-12 and paragraph 0052, lines 1-12);

determining a first cluster of the plurality of clusters based at least in part on the selection, wherein the first cluster includes the first event (paragraph 0019, lines 1-12 and paragraph 0052, lines 1-8);
receiving, via the UI, an indication of a tag (paragraph 0019, lines 4-8); and
associating each event of the first cluster of events with the tag (paragraph 0019, lines 4-8).
As per claim 2, it is disclosed of further comprising sending, via the communications interface, an indication of a second event in the first cluster of events, the second event (interpreted as anomalous data) being different from the first event (paragraph 0052, lines 1-12 and paragraph 0054, lines 1-12).
As per claim 4, it is disclosed wherein at least some of the events are associated with respective classifications, the presenting comprising presenting the respective representations of the at least some of the events having respective non-positional attributes indicating the respective classifications (paragraph 0053, lines 1-13).
As per claim 5, it is taught of further comprising clustering the events at least partly by:
determining a respective reduced event vector for each of the respective event vectors, wherein each reduced event vector has a third number of elements smaller than the first number of elements (paragraph 0027, lines 18-27 and paragraph 0052, lines 1-12); and
clustering the reduced event vectors to assign each reduced event vector, and its respective event, to a corresponding cluster of the plurality of clusters (paragraph 0027, lines 18-27).
As per claim 6, it is disclosed of further comprising:
determining the reduced event vectors at least partly by determining a t-Distributed Stochastic Neighbor Embedding (t-SNE) of the event vectors in a space having a number of dimensions equal to the 
As per claim 7, it is taught wherein:
the third number of elements is greater than the second number of elements (paragraph 0054, lines 1-12); and
the method further comprises determining the coordinate vectors based at least in part on the reduced event vectors (paragraph 0054, lines 1-12).
As per claim 8, it is disclosed wherein the first representation comprises a bounding region (circle) of the first cluster (paragraph 0054, lines 1-7).
As per claim 9, it is taught of at least one tangible, non-transitory computer-readable medium having stored thereon instructions executable by at least one processor to cause the at least one processor to perform operations comprising:
receiving, via a communications interface, a plurality of command-line records associated with respective events of a plurality of events (paragraph 0016, lines 1-7), each of the events associated with a corresponding monitored computing device of a plurality of monitored computing devices (paragraph 0015, lines 3-14), wherein:
a first command-line record (first command-line record is interpreted as normal data) of the plurality of command-line records is associated with a first monitored computing device of the plurality of monitored computing devices (paragraph 0019, lines 1-12 and paragraph 0052, lines 1-12); and
a second command-line record (second command-line record is interpreted as anomalous data) of the plurality of command-line records is associated with a second monitored computing device of the plurality of monitored computing devices (paragraph 0052, lines 1-12 and paragraph 0054, lines 1-12);

determining, for each of the plurality of event vectors:
a respective cluster identifier (paragraph 0019, lines 4-8); and
a respective coordinate vector having a second number of elements smaller than the first number of elements (paragraph 0052, lines 8-12 and paragraph 0054, lines 1-12).
As per claim 10, it is disclosed wherein the operations further comprising presenting, via an electronic display (paragraph 0051, lines 1-5), respective representations of at least some events of the plurality of events at the respective coordinate vectors (paragraph 0052, lines 1-12).
As per claim 11, it is taught wherein the operations further comprising, after the presenting:
receiving, via a user interface (UI), a selection of a first representation of the respective representations (paragraph 0038, lines 1-11);
determining a first cluster identifier associated with the first representation (paragraph 0019, lines 4-8);
selecting a first group of events of the plurality of events, each event in the first group of events associated with the first cluster identifier (paragraph 0038, lines 1-11);
receiving, via the UI, an indication of a tag (paragraph 0019, lines 4-8); and
associating each event of the first group of events with the tag (paragraph 0038, lines 1-11).
As per claim 12, it is disclosed wherein:
the plurality of events comprises a first cluster of events (paragraph 0038, lines 1-11);
each event in the first cluster of events corresponds to a first cluster identifier of the respective cluster identifiers (paragraph 0019, lines 4-8); and
the operations further comprise:

highlighting, in response and via the electronic display, at least some of the representations associated with the first cluster (paragraph 0054, lines 1-15).
As per claim 13, it is taught wherein:
the plurality of events comprises a first cluster of events (paragraph 0038, lines 1-11);
each event in the first cluster of events corresponds to a first cluster identifier of the respective cluster identifiers (paragraph 0019, lines 4-8 and paragraph 0038, lines 1-11); and
the operations further comprise:
determining that the first cluster of events comprises at least a first group of events associated with a first classification and a second group of events associated with a second classification different from the first classification (paragraph 0054, lines 1-15);
determining that the first cluster of events satisfies a predetermined criterion over the first cluster based at least in part on at least:
the number of events in the first group of events (paragraph 0054, lines 1-15);
or the number of events in the second group of events (paragraph 0054, lines 1-15); and
providing, in response, an indication of at least one of the events in the second group of events (paragraph 0054, lines 1-15).
As per claim 14, it is disclosed wherein the operations further comprising determining the respective cluster identifiers at least partly by:
determining a respective reduced event vector for each event vector of the plurality of event vectors, wherein each event vector has a third number of elements smaller than the first number of elements (paragraph 0027, lines 18-27 and paragraph 0052, lines 1-12); and

As per claim 15, it is taught wherein:
the operations further comprise determining the coordinate vectors based at least in part on the respective reduced event vectors (paragraph 0027, lines 18-27); and
the third number of elements is larger than the second number of elements (paragraph 0054, lines 1-15).
As per claim 16, it is disclosed wherein the operations further comprising:
clustering the event vectors to determine the respective cluster identifiers (paragraph 0019, lines 4-8);
determining a respective reduced event vector for each event vector of the plurality of event vectors, wherein each reduced event vector has a third number of elements smaller than the first number of elements (paragraph 0027, lines 18-27); and
determining the respective coordinate vectors based at least in part on the respective reduced event vectors (paragraph 0054, lines 1-15).
As per claim 17, it is taught of a computer-security system, comprising:
a computer-readable memory storing a representation mapping;
a communications interface configured to receive a plurality of command-line records associated with respective events of a plurality of events (paragraph 0016, lines 1-7), each of the events associated with a corresponding monitored computing device of a plurality of monitored computing devices (paragraph 0015, lines 3-14), wherein:
a first command-line record (first command-line record is interpreted as normal data) of the plurality of command-line records is associated with a first monitored computing device of the plurality of monitored computing devices (paragraph 0019, lines 1-12 and paragraph 0052, lines 1-12); and

a representation subsystem configured to determine a plurality of event vectors using the representation mapping and based at least in part on respective command-line records of the plurality of command-line records, each event vector having a first number of elements (paragraph 0052, lines 1-8); and
a clustering subsystem configured to determine, for each of the plurality of event vectors:
a respective cluster identifier (paragraph 0019, lines 4-8); and
a respective coordinate vector having a second number of elements smaller than the first number of elements (paragraph 0052, lines 8-12 and paragraph 0054, lines 1-12).
As per claim 18, it is disclosed of further comprising:
an electronic display (paragraph 0051, lines 1-5);
a user input device (paragraph 0079, lines 1-5); and
a user-interface subsystem configured to:
present, via an electronic display (paragraph 0051, lines 1-5), respective representations of at least some events of the plurality of events at the respective coordinate vectors (paragraph 0051, lines 1-5); and
receive, via a user interface (UI), a selection of a first representation of the respective representations (paragraph 0054, lines 1-12).
As per claim 19, it is taught wherein:
the system further comprises a security subsystem configured to:
determine a first cluster identifier associated with the first representation (paragraph 0038, lines 1-11);

the user-interface subsystem is further configured to receive, via the UI, an indication of a tag (paragraph 0019, lines 4-8); and
the system is further configured to associate each event of the first group of events with the tag (paragraph 0038, lines 1-11). 
As per claim 20, it is disclosed wherein the clustering subsystem configured to determine the respective cluster identifiers at least partly by:
determining a respective reduced event vector for each event vector of the plurality of event vectors, wherein each event vector has a third number of elements smaller than the first number of elements (paragraph 0027, lines 18-27 and paragraph 0052, lines 1-12); and
clustering the reduced event vectors to determine the respective cluster identifiers for each of the reduced event vectors (paragraph 0027, lines 18-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boros et al, US 2020/0106789 in view of Jusko et al, US 2020/0092306.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weizman et al, US 2021/0064749 is relied upon for disclosing of watching for commands that frequently appear in cyberattacks, see abstract.

Rao et al, U.S. Patent 10,565,373 is relied upon for clustering features, such as command lines (see column 7, lines 29-37) which can be flagged as a potential security risk (see column 7, line 64 through column 8, line 4.
Bao et al, US 2018/0121443 is relied upon for disclosing of grouping similar corpus vectors into clusters, see paragraph 0051.
Marin et al, “A Hybrid Approach to the Profile Creation and Intrusion Detection” is relied upon for creating user profiles based upon command line arguments, applying expert rules to reduce the dimensionality of the data, and classifying activity that acts outside of the collected data as anomalous, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



























/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431